


110 HR 2868 : To eliminate the exemption from State

U.S. House of Representatives
2007-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2868
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 24, 2007
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To eliminate the exemption from State
		  regulation for certain securities designated by national securities
		  exchanges.
	
	
		1.Scope of exemption from state
			 securities regulationSection
			 18(b)(1) of the Securities Act of 1933 (15 U.S.C. 77r(b)(1)) is
			 amended—
			(1)in subparagraph
			 (A)—
				(A)by striking
			 or the American Stock Exchange, or listed, or authorized for listing, on
			 the National Market System of the Nasdaq Stock Market (or any successor to such
			 entities) and inserting , the American Stock Exchange, or the
			 Nasdaq Stock Market (or any successor to such entities); and
				(B)by inserting
			 before the semicolon the following: , except that a security listed, or
			 authorized for listing, on the New York Stock Exchange, the American Stock
			 Exchange, or the Nasdaq Stock Market (or any successor to such entities) shall
			 not be a covered security if the exchange adopts listing standards pursuant to
			 section 19(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78s(b))
			 that designates a tier or segment of such securities as securities that are not
			 covered securities for purposes of this section and such security is listed, or
			 authorized for listing, on such tier or segment; and
				(2)in subparagraph
			 (B), by inserting covered after applicable
			 to.
			
	
		
			Passed the House of
			 Representatives October 23, 2007.
			Lorraine C. Miller,
			Clerk
		
	
	
	
